RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 05a0100p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                      X
                               Plaintiff-Appellant, -
 BETTYE WHITAKER,
                                                       -
                                                       -
                                                       -
                                                          No. 03-6682
          v.
                                                       ,
                                                        >
 HARTFORD LIFE AND ACCIDENT INSURANCE                  -
                                                       -
                              Defendant-Appellee. -
 COMPANY,

                                                       -
                                                      N
                      Appeal from the United States District Court
                     for the Eastern District of Kentucky at London.
                    No. 02-00580—Danny C. Reeves, District Judge.
                                         Argued: November 30, 2004
                                   Decided and Filed: January 24, 2005*
        Before: NORRIS and COOK, Circuit Judges; BECKWITH, Chief District Judge.**
                                              _________________
                                                   COUNSEL
ARGUED: Matthew Lawton Bowling, GULLETT, COMBS & GRANHAM, Hazard, Kentucky,
for Appellant. Robert L. Steinmetz, FROST, BROWN & TODD, Louisville, Kentucky, for
Appellee. ON BRIEF: Matthew Lawton Bowling, GULLETT, COMBS & GRANHAM, Hazard,
Kentucky, for Appellant. Robert L. Steinmetz, Rebecca A. Wood, FROST, BROWN & TODD,
Louisville, Kentucky, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
        BECKWITH, Chief District Judge. Plaintiff-Appellant Bettye Whitaker appeals the
judgment in favor of Defendant-Appellee Hartford Life and Accident Insurance Company on
Whitaker’s ERISA claim. She alleges that Hartford’s denial of long-term disability benefits was
arbitrary and capricious. We affirm.

         *
         This decision was originally issued as an “unpublished decision” filed on January 24, 2005. The court has now
designated the opinion as one recommended for full-text publication.
         **
            The Honorable Sandra S. Beckwith, Chief United States District Judge for the Southern District of Ohio,
sitting by designation.


                                                          1
No. 03-6682           Whitaker v. Hartford Life and Accident Ins. Co.                          Page 2


I.     Factual Background.
        Whitaker worked for Gray Communications Systems, Inc., most recently as an account
executive. Whitaker resigned her position on July 20, 2001, stating that her physical and mental
impairments prevented her from continuing her employment. She then applied for long-term
disability benefits from Gray’s employee benefit plan, operated by Hartford and governed by the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. Whitaker
described her disabling condition as “Anxiety and Depression” caused by stress placed on her by
her supervisor. Hartford denied her claim, concluding that Whitaker was not “disabled” within the
policy’s definition, in that she was not precluded from performing her job duties for another
employer.
        After Whitaker exhausted all available administrative appeals, she filed suit seeking an award
of disability benefits. The district court denied Whitaker’s motion for summary judgment and
granted judgment to Hartford, finding that Hartford’s denial of benefits was not arbitrary or
capricious.
II.    Standard of Review.
        This court reviews de novo the district court’s ruling, applying the same legal standard as
the district court. See Wilkins v. Baptist Healthcare System, Inc., 150 F.3d 609, 613 (6th Cir. 1998).
A district court applies the “arbitrary and capricious” standard of review to an ERISA plan
administrator’s decision regarding benefits where, as here, “the benefit plan gives the administrator
or fiduciary discretionary authority to determine eligibility for benefits or to construe the terms of
the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115, 109 S. Ct. 948 (1989). The
administrator’s decision must be upheld if “it is the result of a deliberate, principled reasoning
process and if it is supported by substantial evidence.” Baker v. United Mine Workers of Am. Health
and Retirement Funds, 929 F.2d 1140, 1144 (6th Cir. 1991).
       Though plaintiff argues for application of a “heightened” review because Hartford both funds
and administers this plan, the courts factor an insurer’s dual role into its review under the arbitrary
and capricious standard, rather than alter that standard. Peruzzi v. Summa Med. Plan, 137 F.3d 431,
433 (6th Cir. 1998).
A.     Social Security Disability.
       Whitaker contends that Hartford should have accorded greater weight to Whitaker’s
successful Social Security disability claim, and that its failure to do so renders Hartford’s denial of
her benefits arbitrary and capricious. While Whitaker recognizes that ERISA administrators are not
required to follow the “treating physician rule” applicable to Social Security disability
determinations, she suggests that Hartford’s failure to do so here requires reversal. We disagree.
        Following the Supreme Court’s decision in Black & Decker Disability Plan v. Nord, 538
U.S. 822, 123 S. Ct. 1965 (2003), that the SSA’s “treating physician rule” does not apply in ERISA
cases, this court held in an unpublished opinion that an ERISA plan administrator is not bound by
an SSA disability determination. See Hurse v. Hartford Life & Acc. Ins. Co., 77 Fed. Appx. 310,
2003 U.S. App. LEXIS 20030 (6th Cir. Sept. 26, 2003) (unpublished). There, this court recognized
the incongruity of binding an ERISA plan administrator to the SSA’s disability determination, when
the SSA - but not the ERISA administrator - is bound by law to accord special deference to a
claimant’s treating physician.
      Adopting the reasoning of Hurse, we hold that an ERISA plan administrator is not bound by
an SSA disability determination when reviewing a claim for benefits under an ERISA plan. As the
Supreme Court noted in Nord, entitlement to Social Security benefits is measured by a uniform set
No. 03-6682           Whitaker v. Hartford Life and Accident Ins. Co.                         Page 3


of federal criteria. But a claim for benefits under an ERISA plan often turns on the interpretation
of plan terms that differ from SSA criteria.
        Whitaker contends that Darland v. Fortis Benefits Ins. Co., 317 F.3d 516 (6th Cir. 2003)
compels the plan administrator to explicitly distinguish a favorable SSA determination when
denying plan disability benefits. In Darland, this court recognized a unique situation where it would
be inconsistent for a plan administrator to ignore the SSA’s favorable determination, after the
administrator had expressly requested the claimant to apply for SSA benefits. Nothing similar
occurred in this case. Moreover, Darland predates Nord, and was clearly based on application of
the treating physician rule.
B.     Medical Evidence.
        Hartford obtained opinions from an independent neurologist (Dr. Mercer) and psychiatrist
(Dr. Brown), who both thoroughly reviewed Whitaker’s medical records and concluded that
Whitaker was not disabled within the meaning of the Hartford policy. Hartford relied on those
opinions in denying Whitaker’s claim for benefits. A plan administrator’s determination is not
arbitrary or capricious when a reasoned explanation, based on the evidence, supports that
determination. Davis v. Ky. Finance Cos. Retirement Plan, 887 F.2d 689, 693 (6th Cir. 1989).
III.   Conclusion.
       For the foregoing reasons, we affirm the district court’s judgment in favor of Hartford.